                Case 3:18-cv-06224-JCS Document 46 Filed 05/24/19 Page 1 of 7




 1   DAN SIEGEL, SBN 56400
     EMILYROSE JOHNS, SBN 294319
 2   SIEGEL, YEE, BRUNNER & MEHTA
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
 5
 6   Attorneys for Plaintiffs
     LAMESHA SMITH,
 7   CHARDONNAY CRANE,
     GAVONYAH WARREN,
 8   and TYRONE SMITH
 9
10                            UNITED STATES DISTRICT COURT
11                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13   LAMESHA SMITH, CHARDONNAY                   )   Case No. 3:18-cv-06224-EDL
     CRANE, GAVONYAH WARREN, and                 )
14   TYRONE SMITH,                               )   SECOND AMENDED COMPLAINT
15                                               )   FOR DAMAGES
                    Plaintiffs,                  )
16                                               )   (Civil Rights)
           vs.                                   )
17                                               )   Demand for Jury Trial
18   CITY OF OAKLAND and SARAH                   )
     LANGLAIS,                                   )
19                                               )
                    Defendants.                  )
20
21         LAMESHA SMITH, CHARDONNAY CRANE, GAVONYAH WARREN, and
22   TYRONE SMITH, family members of MARCELLUS TONEY, deceased, bring this civil
23
     rights action regarding the death of MARCELLUS TONEY in Oakland Police
24
     Department custody on September 28, 2017.
25
           Plaintiffs allege as follows:
26
                                  JURISDICTION AND VENUE
27
           1.      This Court has jurisdiction over plaintiffs’ claims pursuant to 28 U.S.C. §
28
     1331 (claims arising under the U.S. Constitution) and § 1343(a)(3) (claims brought to


     Smith v. City of Oakland, Case No. 3:18-cv-06224-EDL
     Second Amended Complaint - 1
                Case 3:18-cv-06224-JCS Document 46 Filed 05/24/19 Page 2 of 7




 1   address deprivations, under color of state authority, of rights, privileges, and
 2   immunities secured by the U.S. Constitution), and 42 U.S.C. § 1983.
 3         2.      Venue is proper in the United State District Court for the Northern
 4   District of California pursuant to 28 U.S.C. § 1391(b)(1) because the defendants are
 5   located in the Northern District of California and § 1391(b)(2) because all of the acts
 6
     and/or omissions complained of herein occurred within the Northern District of
 7
     California.
 8
                                             PARTIES
 9
           3.      At all times relevant hereto, plaintiff LAMESHA SMITH was the former
10
     wife of MARCELLUS TONEY. At the time of his death, MS. SMITH and MR. TONEY
11
     lived together, and had done so for the previous five years. They also shared
12
     responsibility for raising children. MR. TONEY provided financial and emotional
13
     support to MS. SMITH and her children CHARDONNAY CRANE, GAVONYAH
14
     WARREN, and TYRONE SMITH.
15
16         4.      At all times relevant hereto, plaintiff CHARDONNAY CRANE, daughter of

17   LAMESHA SMITH, was raised by MS. SMITH and MARCELLUS TONEY. At the time

18   of his death, MS. CRANE shared a residence with MR. TONEY, and she received

19   financial and emotional support from him.

20         5.      At all times relevant hereto, plaintiff GAVONYAH WARREN, daughter of
21   LAMESHA SMITH, was raised by MS. SMITH and MARCELLUS TONEY. At the time
22   of his death, MS. WARREN, shared a residence with MR. TONEY, and she received
23   financial and emotional support from him.
24         6.      At all times relevant hereto, plaintiff TYRONE SMITH, son of LAMESHA
25   SMITH, was raised by MS. SMITH and MARCELLUS TONEY. At the time of his death,
26
     MR. SMITH shared a residence with MR. TONEY, and he received financial and
27
     emotional support from him.
28
           7.      At all times relevant hereto, defendant CITY OF OAKLAND was a


     Smith v. City of Oakland, Case No. 3:18-cv-06224-EDL
     Second Amended Complaint - 2
                 Case 3:18-cv-06224-JCS Document 46 Filed 05/24/19 Page 3 of 7




 1   municipal corporation, duly organized and existing under the laws of the State of
 2   California. Under its authority, defendant CITY OF OAKLAND operates the Oakland
 3   Police Department and employs its officers.
 4         8.       At all times relevant hereto, defendant SARAH LANGLAIS was a police
 5   officer employed by the Oakland Police Department in the CITY OF OAKLAND. She is
 6
     sued individually and in her official capacity as a police officer for the CITY OF
 7
     OAKLAND.
 8
                                       STATEMENT OF FACTS
 9
           9.       Decedent MARCELLUS TONEY was a 45-year-old resident of Novato,
10
     California. He lived with his family, plaintiffs LAMESHA SMITH, CHARDONNAY
11
     CRANE, GAVONYAH WARREN, and TYRONE SMITH.
12
           10.      MR. TONEY was employed as a supervisor at Goodwill Industries, Inc.
13
           11.      MR. TONEY and MS. SMITH were married for over three years and
14
     recently divorced. Despite their divorce, they remained living as a family in the same
15
16   home. They held and attended family events together, including a Fourth of July

17   Barbecue in July 2017 and a family reunion in August 2017 for MR. TONEY’s family.

18   They continued to share household expenses and continued to share responsibility for

19   raising and paying for the family expenses of MS. SMITH’s children, CHARDONNAY

20   CRANE, GAVONYAH WARREN, and TYRONE SMITH.
21         12.      On Thursday, September 28, 2017, at approximately 2:21 p.m. near the
22   intersection of Foothill Boulevard and 42nd Avenue in Oakland, MR. TONEY was
23   involved in a vehicle accident.
24         13.      MR. TONEY sought help for himself and the others involved in the
25   accident from a nearby AC Transit bus.
26
           14.      The driver of the AC Transit bus and those onboard declined to help MR.
27
     TONEY.
28
           15.      Officer SARAH LANGLAIS arrived, made contact with MR. TONEY, and


     Smith v. City of Oakland, Case No. 3:18-cv-06224-EDL
     Second Amended Complaint - 3
                Case 3:18-cv-06224-JCS Document 46 Filed 05/24/19 Page 4 of 7




 1   then attended to an individual in another vehicle.
 2         16.     MR. TONEY remained on scene.
 3         17.     MR. TONEY informed OFFICER LANGLAIS that he was involved in the
 4   accident, that he was under the influence, and that he was sorry.
 5         18.     OFFICER LANGLAIS grabbed MR. TONEY by the arm and led him away
 6
     from the crowd. She placed him in handcuffs.
 7
           19.     OFFICER LANGLAIS was joined by Officer Zachary Mattson. Both
 8
     officers attempted to force MR. TONEY into an OPD vehicle.
 9
           20.     Suddenly and without proper justification to do so, OFFICER LANGLAIS
10
     deployed her taser and used it on MR. TONEY.
11
           21.     Officer Marisa Fiorino and Officer Carla Vasquez-Reuda joined OFFICER
12
     LANGLAIS and Officer Mattson and pinned MR. TONEY to the ground on his back
13
     until paramedics came.
14
           22.     Shortly after, MR. TONEY experienced cardiac arrest and was never
15
16   revived.

17         23.     MR. TONEY was declared dead at 6:25 p.m.

18         24.     All Oakland police officers present at the scene knew or should have

19   known that MR. TONEY did not represent a serious risk of harm to any present

20   Oakland police officer or the public at large.
21         25.     OFFICER LANGLAIS used excessive and unnecessary force against MR.
22   TONEY, causing his death.
23         26.     The CITY OF OAKLAND failed to train OFFICER LANGLIAS to refrain
24   from the unnecessary use of her taser. Additionally, the CITY OF OAKLAND failed to
25   train OFFICER LANGLIAS and other Oakland Police Officers including Officers
26
     Mattson, Fiorino and Vasquez-Reuda in identification of persons possibly suffering
27
     from symptoms of “Excited Delirium,” and proper detention protocol when a person is
28
     suspected of suffering from symptoms of “Excited Delirium.”


     Smith v. City of Oakland, Case No. 3:18-cv-06224-EDL
     Second Amended Complaint - 4
              Case 3:18-cv-06224-JCS Document 46 Filed 05/24/19 Page 5 of 7




 1         27.       On information and belief, the officers involved remain employed by the
 2   Oakland Police Department.
 3                             FIRST CLAIM FOR RELIEF
                 VIOLATION OF RIGHT TO FAMILIAL RELATIONSHIP
 4
       (By plaintiffs LAMESHA SMITH, CHARDONNAY CRANE, GAVONYAH WARREN,
 5                 and TYRONE SMITH against defendant SARAH LANGLAIS)
                                     (42 U.S.C. § 1983)
 6
           28.       Plaintiffs incorporate by reference paragraphs 1 through 27 above as
 7
 8   though fully set forth herein.

 9         29.       By virtue of the foregoing, defendant SARAH LANGLAIS acted under
10
     color of law when she engaged in the extrajudicial killing of decedent MARCELLUS
11
     TONEY without lawful justification and deprived LAMESHA SMITH, CHARDONNAY
12
     CRANE, GAVONYAH WARREN, and TYRONE SMITH of their substantive due process
13
14   rights under the Fourteenth Amendment to the United States Constitution to the

15   companionship and society of and association with their family member.
16
                              SECOND CLAIM FOR RELIEF
17                       VIOLATION OF RIGHT TO ASSOCIATION
       (By plaintiffs LAMESHA SMITH, CHARDONNAY CRANE, GAVONYAH WARREN,
18                 and TYRONE SMITH against defendant SARAH LANGLAIS)
                                     (42 U.S.C. § 1983)
19
20         30.       Plaintiffs incorporate by reference paragraphs 1 through 29 above as

21   though fully set forth herein.
22
           31.       By virtue of the foregoing, defendant SARAH LANGLAIS acted under
23
     color of law when she engaged in the extrajudicial killing of decedent MARCELLUS
24
     TONEY without lawful justification and deprived LAMESHA SMITH, CHARDONNAY
25
26   CRANE, GAVONYAH WARREN, and TYRONE SMITH of their right to association

27   with MARCELLUS TONEY under the First Amendment to the United States
28
     Constitution.



     Smith v. City of Oakland, Case No. 3:18-cv-06224-EDL
     Second Amended Complaint - 5
              Case 3:18-cv-06224-JCS Document 46 Filed 05/24/19 Page 6 of 7




 1                            THIRD CLAIM FOR RELIEF
                                 FAILURE TO TRAIN
 2     (By plaintiffs LAMESHA SMITH, CHARDONNAY CRANE, GAVONYAH WARREN,
 3                 and TYRONE SMITH against defendant CITY OF OAKLAND)
                                     (42 U.S.C. § 1983)
 4
           32.     Plaintiffs incorporate by reference paragraphs 1 through 31 above as
 5
 6   though fully set forth herein.

 7         33.     Defendant CITY OF OAKLAND failed in its obligation to adequately train
 8   its police officers to refrain from subjecting persons being detained to excessive and
 9
     unnecessary force.
10
           34.     By virtue of the foregoing, defendant CITY OF OAKLAND was deliberately
11
12   indifferent to the obvious consequences of its failure to train its police officers. As a

13   result of inadequate training policies, officers employed by the CITY OF OAKLAND
14   caused the death of MARCELLUS TONEY, as set forth above, thereby violating the
15
     rights of plaintiffs secured by the First and Fourteenth Amendments.
16
                                             DAMAGES
17
18          35.    As a result of the actions of defendant and its employees, plaintiffs have

19   been injured and have suffered damages as follows:
20                 a.     They have been physically, mentally, emotionally, and financially
21
     injured and damaged as a proximate result of MARCELLUS TONEY’S wrongful death,
22
     including, but not limited to, the loss of decedent’s love, companionship, comfort, care,
23
24   assistance, protection, affection, society, and moral support;

25                 b.     They have incurred funeral and burial expenses;
26                 c.     They have lost the value of financial support that decedent
27
     contributed to the family;
28
                   d.     In taking the actions alleged above, the Oakland Police Department


     Smith v. City of Oakland, Case No. 3:18-cv-06224-EDL
     Second Amended Complaint - 6
              Case 3:18-cv-06224-JCS Document 46 Filed 05/24/19 Page 7 of 7




 1   officer engaged in conduct that was malicious, oppressive, and in reckless disregard of
 2   the rights of decedent and plaintiffs. Accordingly, plaintiffs are entitled to punitive
 3
     damages against the officer.
 4
            WHEREFORE, plaintiffs request that this Court grant them relief as follows:
 5
 6          (1) General damages, in an amount to be determined;

 7          (2) Special damages, in an amount to be determined;
 8          (3) Punitive damages, in an amount to be determined;
 9
            (4) Reasonable attorney’s fees under 42 U.S.C. § 1988;
10
            (5) Injunctive relief;
11
12          (6) Costs of suit; and

13          (7) Such other and further relief as the Court may deem proper.
14                               DEMAND FOR TRIAL BY JURY
15          Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
16
     Rules of Civil Procedure.
17
18
                   Dated: May 24, 2019
19
                                                       SIEGEL, YEE, BRUNNER & MEHTA
20
21                                                     By: _/s/ EmilyRose Johns______
22                                                         EmilyRose Johns

23                                                     Attorneys for Plaintiffs
                                                       LAMESHA SMITH,
24                                                     CHARDONNAY CRANE,
25                                                     GAVONYAH WARREN,
                                                       and TYRONE SMITH
26
27
28



     Smith v. City of Oakland, Case No. 3:18-cv-06224-EDL
     Second Amended Complaint - 7
